Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1407
                       Lower Tribunal No. 20-27096
                          ________________

                     LSN Properties, LLC, et al.,
                                 Appellants,

                                     vs.

                              Matias Otero,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Becker & Poliakoff, P.A., Jon Polenberg and Yasin Daneshfar (Fort
Lauderdale), for appellants.

      Giuliano Law Group, P.A., Nicole W. Giuliano and Douglas J. Giuliano
(Orlando), for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Affirmed. LaCourse v. Def. Support Services LLC, No. 3:16CV170-

RV/HTC, 2019 WL 8165261, at *2 (N.D. Fla. Aug. 29, 2019) (“In opposing

summary judgment, the non-movant ‘must do more than simply show that

there is some metaphysical doubt as to the material facts.’” (quoting

Transcon. Gas Pipe Line Co., LLC v. 6.04 Acres, More or Less, Over

Parcel(s) of Land of Approximately 1.21 Acres, More or Less, Situated in

Land Lot 1049, 910 F.3d 1130, 1154 (11th Cir. 2018))); Id. at *3 (“[A] party

opposing summary judgment must point to specific portions in the record

where evidence of a genuine disputed issue of fact can be found.”);

Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979)

(“Without a record of the trial proceedings, the appellate court can not

properly resolve the underlying factual issues so as to conclude that the trial

court’s judgment is not supported by the evidence or by an alternative

theory.”); Pensacola Beach Pier, Inc. v. King, 66 So. 3d 321, 325 (Fla. 1st

DCA 2011) (“‘In order to be preserved for further review by a higher court,

an issue must be presented to the lower court and the specific legal

argument or ground to be argued on appeal or review must be part of that

presentation if it is to be considered preserved.’” (quoting Sunset Harbour

Condo. Ass’n v. Robbins, 914 So. 2d 925, 928 (Fla. 2005))).




                                      2